 

 

Case 1:17-cr-00575-MV Document 49 Filed 07/29/19 Pagdilibi si D>
UNITED STATES DISTRICT COURT

ALBUQUERQUE, NEW MEXICO
wl gg209  %
i Nod
x e. of

au Me keesci ELEN ‘

UNITED STATES DISTRICT couRT %~,

Central prstricr or

 

 

«., CLERK ory
UNITED STATES OF AMERICA, CASE NO.: [2 17 CR O05 7S- OO|my

PlaintifE,

Michael CG Smith_.,

Defendant.

 

MOTION FOR SENTENCE REDUCTION

 

PURSUANT TO 18 U.S.C. §3582(c)(2)
and U.S.S.G. §1B1.10

COMES NOW, Michnel & Sm-th . Defendant, by and

through pro se, hereby submits the instant Motion for Sentence

 

Reduction Pursuant to 18 U.S.C. §3582(c)(2),.-and U.S.S.G. §1B1.10,
and after considering the factors set forth in §3553(a). In
opposition thereof, the defendant states as follows:

1. Courts have the disarasion to grant downward departures
based on post-conviction. post-sentencing rehabilitation efforts.

UNITED STATES V. GREEN, 152 F3d 1202 (9th Cir. 1995)(per curiam);

 

UNITED STATES V RHODES, 145 F3d 1375 (D.C. Gir. 1998); UNITED
STATES V. CORE, 125 F3d 74 (2nd Cir. 1997); UNITED STATES Vv.

BROCK, 108 F3d 31 (4th Cir. (1997); Pepper v.. United States,

 

131 S. Ct. 1229; 179 L.Ed. 2d 179 (3/2/2011). The Dlain language
of §366t makes clear: that :there"is:[n]o limitation....on....

background. character, and conduct information, and it makes:
a .

we tim
aX
 

Case 1:17-cr-00575-MV Document 49 Filed 07/29/19 Page 2 of 8

no distinction between an initial sentencing and subsequent -
resentencing. In addition, postsentencing rehabiltation evidence
may be highly relevant to several §3553(a) factors that district
courts are required to consider at sentencing. Most fundamentally,
that evidence provides the most up-to-date picture of his
"history and characteristics," § 3553 (a)(1).

Under U.S.S.G. § 1B1.10 .... in terms of post-sentencing
conduct ... the court may consider post-sentencing conduct of
the defendant that occurred after imposition of the original
term of imprisonment in determining; (1) whether a reduction
in the defendant's term of imprisonment ie waeuen ten; and
(2) the extent of such reduction, but only within the limits

described in subsection (b). The court shall consider the factors

 

set in 18 U.S.C. § 3553(a), (see Dillon.v. United States, 130 S.Ct
2683, 2690 (2010) DISCUSSION
A. Factors Set Forth In_18 U.S.C. § 3553 (a)

In, Pepper _v. United States, 562 U.S. _, [88 CrL 681]
(2011), the District Court may consider evidence of defendant's
post-sentencing rehablitation, and such evidence may, in
appropriate cases, support downward variance Erom the new-advisory
‘guideline's range.

Post-sentencing rehabilitation evidence may support from
the advisory guideline range. Here, the district court can
properly consider the § 3553 (a) sentencing factors, and consider
the relevant sentencing..factors in 18 U.S.C. §3553 (a) sentencing
factors, and the policy statements. in U.S.S.G. §1B1.10, .

specifically, the amended guideline range or (new rule Law),

Ju
 

 

Case 1:17-cr-00575-MV Document 49 Filed 07/29/19 Page 3 of 8

that would have been applicable to the defendant." The district
is statutorily mandated to consider those factors in fashioning

a sentence that accounts for unique facts presented in

Michael G Smith _ defendant's case.

Consistent with the principle that "the punishment should Fit
the offender and not merely the crime, "Williams v. New York,
337 U.S. 241, 247, this court has observed a consistent and uniform
policy" under which a sentencing judge could execrise a wide
discretion in the source and types of evidence used to assist him
in determining the kind and extent of punishment to be imposed
within limits fixed by law, "id. at 246, particulary" the fullest
information possible concerning the defendant's life and
characterist," id.at 267. The principle is codified at 18 U.S.c.
§ 3661, which provides that "[n]lo limitation shall be placed
on the information" a sentencing court may consider "concerning
the (defendant's) background, character, and conduct," and at
-§ 3553 (a), which specifi es that sentencing court must consider,
among other things, a defendant's “history and characterists",
§ 3553 (a)(1). The guidelines, which Booker made "effectively
advisory,'' 543 U.S. at 245, "should be the starting point
and the initial benchmark", but district courts may impose
sentences within statutory limits based on appropriate |
consideration of all of the §3553 (a) factors, subject to appellate
review for "reasonableness", Gall v. United States, 552 U.S. 38,
49-51. This sentencing framework applies both at initial
sentencing, and at any subsequent resentencing.

It has been uniform and consistant in the Federal Judicial

Gn
Case 1:17-cr-00575-MV Document 49 Filed 07/29/19 Page 4of 8

tradition for the sentencing judge to consider every convicted
yerson as an individual and every case as a unique study in the
human failings that sometimes mitigate, sometimes magnify, the
crime and the punishment to ensure." Koon v United States, 518
-U.S. 81,:113 (1996). Underlying this tradition is the principle
that "the punishment should fit the offender and not merely the
crime." Williams, 337 U.S. at 247; see also, Pennsylvania ex rel.
Sullivan v Ashe, 302 U.S. 51,55 (1937).

In the Sentencing Reform Act of 1984 (SRN, 18 U.S.C. §3551
et.seq., Congress effected fundmental changes to the Federal
Sentencing ereating the Federal’. Sentencing Commission and introducing
the Guideline Scheme. In determing the sentence to impose within
the guideline range, the Court censider without limitation, any
information concerning the background, character and conduct of the
defendant, unless otherwise prohibited by Law. See, Pepper Vv.

United States, 562 U.S. _—s,_ 131 S.Ct. 1229, 179 LEd2d 196.

Both Congress and Sentencing Commission thus expressly preserved
the traditional discretion of sentencing courts to “conduct an
inquiry broad in scope, largely unlimited either as to the kind of
information [they] may consider, or the source from which it may
come. See “United States v Tucker, 404 U.S. 443, 446 (1972)."
Post~Booker opinions make clear that, aithough a court must
give respectfully the consideration to the Guidelines, Booker
permits the Gourt to tailor the sentence in light of the othex
statutory concerns as well. " Kimbrough v. United States, 552
U.S. 85, 101 (2007) (internal quotation marks and citation omitted).

ay

-Ae@-

 
 

 

Case 1:17-cr-00575-MV Document 49 Filed 07/29/19 Page 5of 8

This sentencing framework applies both at a defendant's initial

sentencing, and at any subsequent sentence after a sentence . In

addition, evidence of post-sentencing rehabiltation programing

may be highly relevant to several of § 3553 (a) factors that Congress

has expressly instructed district courts to consider at sentencing.
For example, evidence of post-sentencing rehabilitation

Programing may plainly be relevant to the "history and characterists

“of defendant," § 3553(a)(1), (RADP especially). Such evidence may

also be pertinent to "the need for sentence imposed" to serve the

general purpose of sentencing set forth in § 3553(a)(2)(B-D); See

McMannus, 496 F.3d at 853 (Melloy, J. concurring) ("In assessing...

deterence protection of the public, and rehabiltation 18 U.S.C.

§ 3553 (a)(2)(B)(C)(D), raeimmendation by Court, see (DE ___).
Post-sentencing rehabilitation programing may also critically

inform a sentencing judge's "overarching" duty under § 3553(a) to

“impose a sentence sufficient, but not greater than necessary"

to comply with the sentencing purpose set forth in § 3553(a)(2),

_and does not restrict a district court at all, much less respect

to consider post-sentencing rehabilitation programing. A similar

provision instructs the sentencing commission, as the sentencing

guidelines‘ author, to "insure that the guidelines reflect the

inappropriate of imposing a sentence to a term of imprisonment

for purpose of rehabiltation for the defendant," 28 U.S.C. § 994(K).
In contrast, a court imposition of a reduced sentence based

on post-sentencing rehabilitation programing changes the very

terms of imprisonment and recognizes that the defendant's conduct

since his initial sentence warrants.a less severe criminal

punsihment. Once imposed a sentence may be modified only in

-5-
 

Case 1:17-cr-00575-MV Document 49 Filed 07/29/19 Page 6 of 8

very limited circumstances (such as RDAP). 18 U.S.C.S. §3582(c)(2).
Indeed, the difference between the two is reflected most obviously.
in the facts that BOP has no authority to award good time credit
where the defendant's good behavior occurs after a sentence has
already been served. See Pepper v. United States, 131 U.S. 1229 %
179 L.Ed 2d 196.

B. Downward Departure

 

(
Michae| GC. ® paeeth , contends that he has completed

several Adult Education Classes, (refer to exhibits A thru — ).

 

 

 

Michael (% Bimi th ,» contends that he has been infraction
free from Qus ust , 20\B to Wooly , 2019

7 x
Michael @& Smth , contends that he has complied to

 

the court's recommendations to attend drug programs and RDAP 500 Hours
which the F.B.O.P. has failed to credit 1D months as per policy.
CONCLUSION

THEFERORE, if this Court were to consider a Downward Departure
on post-sentencing rehabiltation programing, then Michael G Omsk
would respectfully request that this court reduce sentence of

WVYiichael CG Sm. th , to a total of 4% months

or what the court deems appropriate.

WHEREFORE, base on the above and foregoing, the petitioner
respectfully requests the relief herein sought. ,

Respectfully submitted,

 

MALINDA DOCKINS o
NOTARY PUBLIC c
STATE OF COLORADO Michae | Smith

 

 

NOTARY ID 20024026290 fy iy vi
COMMISSION EXPIRES MAR. 1, 2020 LD ib rel! how

 

 

 

124 [1%

 

 
 

 

‘Case 1:17-cr-00575-MV Document 49 Filed 07/29/19 Page 7 of 8

CERTIFICATE OF SERVICES
I HEREBY CERTIFY that a true and correct copy of the foregoing
has been furnished by U.S. Mail to:

Clerk of Court

 

 

 

 

and respectfully request that the Clerk of Court electronically

email to all interested parties in the aboved captioned matter.

on this day of

 

 

 

 
ele MSA aay Hifi

Ul (\ Sopsq boro

VCS GaAIg

G | V2 MY319

SY3373 'Y TSHOLIW
SPUAO~ ceo 61026 @ Jnr

M3AN ‘SNOYZNONETY
HNOD Loluisiq S3LVLS GALINA

A323,

FOO) PASI SO us

 
